DETAILED ACTION
Claims 1-15 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Patent Application No. 2017-103546 filed on May 25, 2017. 
Response to Arguments
Applicant’s arguments, filed 12/17/21, have been fully considered but are not persuasive.
Applicant’s arguments regarding the prior rejection under 35 U.S.C. § 103 (pages 7-8) are largely moot in view of the newly cited reference, Shinada.  However, specific points are addressed below.
Applicant argues, with regard to claim 1, that in contrast to Ormel, ‘the present claims recite activating a second sensor when a determination result based on a first sensor is unclear.’ (page 7).
It is respectfully submitted that Ormel teaches activating a second sensor when a determination result based on a first sensor is unclear because Ormel describes that the first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable 
Applicant’s argument (page 7) that ‘Ormel fails to disclose "in a case where the determination result is unclear, start a second sensor and determine whether the target apparatus is normal or abnormal on the basis of detection data of the second sensor."’ is moot as Ormel is not cited as teaching this complete limitation — see rejection below under 35 U.S.C. § 103.  Note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP 2145 IV.
Applicant’s arguments regarding claims 14 and 15 (page 8) are unpersuasive for similar reasons to those for claim 1 above.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugahara et al. U.S. Patent No. 5293024  (hereinafter Sugahara) in view of Ormel et al. U.S. Patent Publication No. 20110148112 (hereinafter Ormel) and further in view of Shinada et al. U.S. Patent Publication No. 20070285446 (hereinafter Shinada).
Regarding claim 1, Sugahara teaches a processing apparatus [col. 6 lines 6-15, Fig. 1 — a laser cutting machine… reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 10 lines 8-18 — a workpiece 5 is processed] comprising: 

determine whether a target apparatus is normal or abnormal on the basis of detection data of a first sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 will indicate a fault (abnormal condition)]; 
output a determination result showing abnormal [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor output result) or the signal from the tactile sensor 28 will indicate a fault (abnormal condition)], and 
a second sensor and determine whether the target apparatus is normal or abnormal on the basis of detection data of the second sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition)].
But Sugahara fails to clearly specify outputting a determination result showing normal, abnormal, or unclear and that in a case where the determination result is unclear, start a second 
However, Ormel teaches that in a case where the determination result is unclear, start a second sensor and determine whether the target apparatus state on the basis of detection data of the second sensor [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value (result not reliable/unclear) of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind turbine in accordance with a control strategy based on the control parameter. On the other hand, if the occurring operating failure condition does not form part of the second set of operating failure conditions, a reliable control parameter value is obtainable from the second sensor device, and it is still possible to control operation of the wind turbine].
Sugahara and Ormel are analogous art.  They relate to sensor based fault detection systems for machines, particularly fault detection systems with multiple sensors.

One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
But the combination of Sugahara and Ormel fails to clearly specify outputting a determination result showing normal, abnormal, or unclear.
However, Shinada teaches a processor configured to output a determination result showing normal, abnormal, or unclear [0107-0112, Figs. 9-10 — determination circuit 43 determines whether the oscillation frequency of the detection result signal indicates `Full` (normal), `Empty (abnormal)`, `Error` or `Uncertain` (unclear) (step S304)….  if the frequency can be deemed a `Full` frequency (normal), is received from the sensor-based ink end determination circuit 43, the CPU 41 (processor) determines that a prescribed amount or more of ink is in the ink cartridge CA, turns OFF the ink end flag (step S306)…  if an `Empty` frequency (abnormal), is received from the sensor-based ink end determination circuit 43, the CPU 41 determines a prescribed amount or more of ink is not in the ink cartridge CA, i.e., that the cartridge CA is in the ink end state, turns ON the ink end flag (step S308)… CPU 41 determines that the ink cartridge CA is in an `Uncertain` state (unclear) in which the ink amount in the ink cartridge CA cannot be determined, and records `Uncertain` information 1 in the non-volatile area of the memory 42].
Sugahara, Ormel and Shinada are analogous art.  They relate to sensor based fault detection systems for machines.

One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate response to a sensor determined machine condition including accounting for the performance of the sensor itself, as suggested by Shinada [0107-0112].
Regarding claim 2, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to store, in a storage unit, fault data, which is the detection data of the first sensor and the detection data of the second sensor which determine normal or abnormal [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition); col. 13 lines 22-49, Figs. 15-16 — the fault occurrence status at the restart time is stored in the memory. The stored occurrence status includes which fault occurred, when it occurred and where it occurred. For instance, to store when the fault occurred, the date and time of day are stored].
Further, Ormel teaches that a fault is determination-impossible, which is the detection of the first sensor and the detection of the second sensor with which the determination of a condition is impossible [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
Regarding claim 3, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to store the fault data in the storage unit in association with date and time when the fault data is detected [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition); col. 13 lines 22-49, Figs. 15-16 — the fault occurrence status at the restart time is stored in the memory. The stored occurrence status includes which fault occurred, when it occurred and where it occurred. For instance, to store when the fault occurred, the date and time of day are stored].
Further, Ormel teaches that a fault is determination-impossible, which is the detection of the first sensor and the detection of the second sensor with which the determination of a condition is impossible [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
Regarding claim 4, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to store the fault data in the storage unit in association with a machining condition of a product being processed by the target apparatus at the time when the fault data is detected [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition); col. 13 lines 22-58, Figs. 15-16 — the fault occurrence status at the restart time is stored in the memory. The stored occurrence status includes which fault occurred, when it occurred and where it occurred… FIG. 17 shows another 
Further, Ormel teaches that a fault is determination-impossible, which is the detection of the first sensor and the detection of the second sensor with which the determination of a condition is impossible [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind turbine in accordance with a control strategy based on the control parameter (determination impossible of first sensor and second sensor). On the other hand, if the occurring operating failure condition does not form part of the second set of operating failure conditions, a reliable control parameter value is obtainable from the second sensor device, and it is still possible to control operation of the wind turbine].

One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
Regarding claim 7, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to control an operation of the target apparatus [col. 6 lines 6-15, Fig. 1 — reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 1 lines 13-61, Fig. 21 —   control box 15 controls the cutting table 14, the cutting head 7 and the laser oscillator 1 (target apparatus). A numerical controller 16 (hereinafter referred to as the "NC unit"), is contained in the control box 15. This unit comprises a central processing unit (CPU) 17, a ROM 18 for storing a system program that controls the NC unit 16 and a RAM 19 for storing cutting programs, parameters and other various data.].
Regarding claim 8, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to transmit a control signal [col. 6 lines 6-15, Fig. 1 — reference characters identical 
Regarding claim 9, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to transmit a control signal [col. 6 lines 6-15, Fig. 1 — reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 1 lines 13-61, Fig. 21 — NC unit 16 also includes an interface 20 for transferring analog and digital signals to and from external devices, a graphic control circuit 21 (including servo amplifiers equivalent to the interfaces to the motors)] for stopping the operation to the target apparatus in a case where determination is made that the target apparatus is abnormal on the basis of the detection data of the first sensor or the detection data of the second sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile 
Further, Ormel teaches controlling the operation to the target apparatus in a case where the determination of a condition is impossible based on the detection data of the second sensor [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind turbine in accordance with a control strategy based on the control parameter(determination impossible of first sensor and second sensor); 0030 —In the case that both of the sensor signals are invalid and/or a failure condition of both of the sensor devices is detected, it will not be possible to obtain a reliable control parameter value. Accordingly, a control strategy based on the control parameter must be abandoned and another, possibly inferior, control strategy must be 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an alternative control strategy even when multiple sensors fail, as taught by Ormel [0030] thus potentially avoiding damage to a machine.
Regarding claim 12, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Ormel teaches that the first sensor has power consumption smaller than the second sensor [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the first sensor device is of a kind which it is preferred to use for measuring values of the control parameter, e.g. because it is capable of obtaining the most precise values or because it consumes less power… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring… if the occurring operating failure condition does not form part of the second set of operating failure 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce power consumption by utilizing a preferred sensor with lower power consumption when possible, as taught by Ormel [0021].
Regarding claim 13, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches the target apparatus is a machining apparatus [col. 6 lines 6-15, Fig. 1 — a laser cutting machine… reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 10 lines 8-18 — a workpiece 5 is processed].
Regarding claim 14, Sugahara teaches a processing method executed by a computer [col. 6 lines 6-15, Fig. 1 — reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 1 lines 13-61, Fig. 21 — A numerical controller 16 (hereinafter referred to as the "NC unit"), is contained in the control box 15. This unit comprises a central processing unit (CPU) 17, a ROM 18 for storing a system program that controls the NC unit 16 and a RAM 19 for storing cutting programs, parameters and other various data; col. 9 line 57 - col. 10 line 18, Fig. 8 — if a fault occurs in the laser cutting machine in step 60, automatic operation is 
determining whether a target apparatus is normal or abnormal on the basis of detection data of a first sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 will indicate a fault (abnormal condition)]; 
outputting a determination result showing abnormal [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor output result) or the signal from the tactile sensor 28 will indicate a fault (abnormal condition)], and  
a second sensor and determining whether the target apparatus is normal or abnormal on the basis of detection data of the second sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition)].
But Sugahara fails to clearly specify outputting a determination result showing normal, abnormal, or unclear and that in a case where the determination result is unclear, starting a second sensor and determining the target apparatus state on the basis of detection data of the second sensor.
However, Ormel teaches that in a case where the where the determination result is unclear, starting a second sensor and determining the target apparatus state on the basis of detection data 
Sugahara and Ormel are analogous art.  They relate to sensor based fault detection systems for machines, particularly fault detection systems with multiple sensors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by Sugahara, by incorporating the above limitations, as taught by Ormel.  

But the combination of Sugahara and Ormel fails to clearly specify outputting a determination result showing normal, abnormal, or unclear.
However, Shinada teaches a processor configured to output a determination result showing normal, abnormal, or unclear [0107-0112, Figs. 9-10 — determination circuit 43 determines whether the oscillation frequency of the detection result signal indicates `Full` (normal), `Empty (abnormal)`, `Error` or `Uncertain` (unclear) (step S304)….  if the frequency can be deemed a `Full` frequency (normal), is received from the sensor-based ink end determination circuit 43, the CPU 41 (processor) determines that a prescribed amount or more of ink is in the ink cartridge CA, turns OFF the ink end flag (step S306)…  if an `Empty` frequency (abnormal), is received from the sensor-based ink end determination circuit 43, the CPU 41 determines a prescribed amount or more of ink is not in the ink cartridge CA, i.e., that the cartridge CA is in the ink end state, turns ON the ink end flag (step S308)… CPU 41 determines that the ink cartridge CA is in an `Uncertain` state (unclear) in which the ink amount in the ink cartridge CA cannot be determined, and records `Uncertain` information 1 in the non-volatile area of the memory 42].
Sugahara, Ormel and Shinada are analogous art.  They relate to sensor based fault detection systems for machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as 
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate response to a sensor determined machine condition including accounting for the performance of the sensor itself, as suggested by Shinada [0107-0112].
Regarding claim 15, Sugahara teaches a non-transitory storage medium storing a program causing a computer to [col. 6 lines 6-15, Fig. 1 — reference characters identical to those in FIG. 21 designate identical or corresponding parts; col. 1 lines 13-61, Fig. 21 — A numerical controller 16 (hereinafter referred to as the "NC unit"), is contained in the control box 15. This unit comprises a central processing unit (CPU) 17, a ROM 18 for storing a system program that controls the NC unit 16 (non-transitory storage medium) and a RAM 19 for storing cutting programs, parameters and other various data; col. 9 line 57 - col. 10 line 18, Fig. 8 — if a fault occurs in the laser cutting machine in step 60, automatic operation is temporarily stopped in step 61… when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 or the signal from the tactile sensor 28 will indicate a fault – Fig. 8 shows a method]: 
determine whether a target apparatus is normal or abnormal on the basis of detection data of a first sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 will indicate a fault (abnormal condition)]; 
outputting a determination result showing abnormal [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile 
a second sensor and determine whether the target apparatus is normal or abnormal on the basis of detection data of the second sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition)].
But Sugahara fails to clearly specify outputting a determination result showing normal, abnormal, or unclear and that in a case where the determination result is unclear, starting a second sensor and determining the target apparatus state on the basis of detection data of the second sensor.
However, Ormel teaches that in a case where the where the determination result is unclear, starting a second sensor and determining the target apparatus state on the basis of detection data of the second sensor [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value (result not reliable/unclear) of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither 
Sugahara and Ormel are analogous art.  They relate to sensor based fault detection systems for machines, particularly fault detection systems with multiple sensors.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by Sugahara, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
But the combination of Sugahara and Ormel fails to clearly specify outputting a determination result showing normal, abnormal, or unclear.
However, Shinada teaches a processor configured to output a determination result showing normal, abnormal, or unclear [0107-0112, Figs. 9-10 — determination circuit 43 determines whether the oscillation frequency of the detection result signal indicates `Full` (normal), `Empty (abnormal)`, `Error` or `Uncertain` (unclear) (step S304)….  if the frequency can be deemed a `Full` frequency (normal), is received from the sensor-based ink end determination circuit 43, the 
Sugahara, Ormel and Shinada are analogous art.  They relate to sensor based fault detection systems for machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara and Ormel, by incorporating the above limitations, as taught by Shinada.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate response to a sensor determined machine condition including accounting for the performance of the sensor itself, as suggested by Shinada [0107-0112].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugahara, Ormel and Shinada in view of Ishikawa et al. U.S. Patent Publication No. 20170358154 (hereinafter Ishikawa).
Regarding claim 5, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  

Further, Ormel teaches that a fault is determination-impossible, which is the detection of the first sensor and the detection of the second sensor with which the determination of a condition is impossible [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind turbine in accordance with a control strategy based on the control parameter (determination impossible of first sensor and second sensor). On the other hand, if the occurring operating 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ormel.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
But the combination of Sugahara, Ormel and Shinada fails to clearly specify storing the fault data in the storage unit in association with an environment of the target apparatus.
However, Ishikawa teaches storing the fault data in the storage unit in association with an environment of the target apparatus [0022 — monitoring object is not limited to the vehicle 10, and can include various types of devices operated by an operator such as a machine tool or a civil engineering machine; 0025, 0029 — the storage unit 30 stores monitoring object information regarding the vehicle 10 that is a monitoring object, environment information regarding an environment around the vehicle 10, operator information regarding an operator of the vehicle 10, and anomality candidate information (fault data) detected in vehicle 10 in association with each other].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Ishikawa.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly confirm that the unexpected anomality occurs in the monitoring object and to specify a cause, as taught by Ishikawa [0009].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugahara, Ormel and Shinada in view of Maurer U.S. Patent Publication No. 20140170935 (hereinafter Maurer).
Regarding claim 6, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the processor is further configured to execute the one or more instructions to store the fault data in the storage unit in association with other data when the fault data is detected [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition); col. 13 lines 22-49, Figs. 15-16 — the fault occurrence status at the restart time is stored in the memory. The 
Further, Ormel teaches that a fault is determination-impossible, which is the detection of the first sensor and the detection of the second sensor with which the determination of a condition is impossible [0017-0024 — The first sensor device has a first set of operating failure conditions, and the second sensor device has a second set of operating failure conditions. In the present context the term `operating failure condition` should be interpreted to mean a condition occurring during operation of the wind turbine, and under which the relevant sensor device is incapable of operating or is incapable of obtaining a reliable value of the control parameter… the control system will use the control parameter values obtained by the first sensor device whenever an operating failure condition of the first sensor device is not occurring. However, when such an operating failure condition occurs, it must first be decided whether or not that operating failure condition in addition forms part of the second set of operating failure conditions. If this is the case, a reliable control parameter value is neither obtainable from the first sensor device, nor from the second sensor device, and thereby it is not possible to control the operation of the wind turbine in accordance with a control strategy based on the control parameter (determination impossible of first sensor and second sensor). On the other hand, if the occurring operating failure condition does not form part of the second set of operating failure conditions, a reliable control parameter value is obtainable from the second sensor device, and it is still possible to control operation of the wind turbine].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as 
One of ordinary skill in the art would have been motivated to do this modification in order to provide reliable control and condition monitoring of a machine, allowing continued operation, even when a sensor fails, as taught by Ormel [0021, 0029].
But the combination of Sugahara, Ormel and Shinada fails to clearly specify storing the fault data in the storage unit in association with identification information of a product being processed by the target apparatus.
However, Maurer teaches storing the fault data in the storage unit in association with identification information of a product being processed by the target apparatus [0077-0079 — it is conceivable to prepare and store a protocol which contains one or more of the following pieces of information: identifier of the workpiece, error indicator, the coordinates (Xb, Yb) of the areas which have been machined as a function of the time and/or the distance].
Sugahara, Ormel, Shinada and Ishikawa are analogous art.  They relate to sensor based fault detection systems for machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, by incorporating the above limitations, as taught by Maurer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an efficient method for machining a series of workpieces wherein workpieces which 
wherein the first sensor and the second sensor detect vibration or sound, and the second sensor has a bandwidth to be detected narrower than the first sensor.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugahara, Ormel and Shinada in view of Lee et al. U.S. Patent Publication No. 20070039105 (hereinafter Lee).
Regarding claim 10, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the first sensor and the second sensor [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 (first sensor) or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition)].
But the combination of Sugahara, Ormel and Shinada fails to clearly specify that the first sensor and the second sensor detect vibration or sound, and the second sensor has a bandwidth to be detected narrower than the first sensor.
However, Lee teaches that the first sensor and the second sensor detect vibration or sound, and the second sensor has a bandwidth to be detected narrower than the first sensor [0028-0029 — an apparatus for sensing vibration of a washing machine capable of precisely detecting a vibration amount at each rpm bandwidth of a motor by dividing an rpm of a motor into a plurality of bandwidths and by using a plurality of inertia sensors or one multi-axis inertia sensor… a 
Sugahara, Ormel, Shinada and Lee are analogous art.  They relate to sensor based fault detection systems for machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute multi-bandwidth vibration sensors, as taught by Lee, for the sensors in the above machining system with fault detection, as taught by the combination of Sugahara, Ormel and Shinada, for the predictable result of a machining system with high and low bandwidth vibrational fault detection that is able to detect faults identifiable by different vibration bands.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugahara, Ormel and Shinada in view of Tan et al. U.S. Patent Publication No. 20140298099 (hereinafter Tan).
Regarding claim 11, the combination of Sugahara, Ormel and Shinada teaches all the limitations of the base claims as outlined above.  
Further, Sugahara teaches that the second sensor is a sensor that detects data other than vibration or sound [col. 10 lines 8-18 — when the cutting head 7 nearly collides with the workpiece 5 for some reason, the detection signal from the profile sensor 9 or the signal from the tactile sensor 28 (second sensor) will indicate a fault (abnormal condition)].
But the combination of Sugahara, Ormel and Shinada fails to clearly specify that the first sensor detects vibration or sound, and the second sensor is a sensor that detects data other than vibration or sound.
However, Tan teaches the first sensor detects vibration or sound, and the second sensor is a sensor that detects data other than vibration or sound [0041 — a plurality of sensors such as a vibration sensor (first sensor), an acoustic sensor (first sensor), a temperature sensor (second sensor), a pressure sensor and an acceleration sensor (second sensor), are used to collect the data that reflects the real-time operating status of the device to be detected].
Sugahara, Ormel, Shinada and Tan are analogous art.  They relate to sensor based fault detection systems for machines.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute a vibration sensor, as taught by Tan, for a 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119